Order entered August 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00464-CV

                 TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                               V.

                              ERICA KAY JACKSON, Appellee

                          On Appeal from the 354th District Court
                                  Hunt County, Texas
                              Trial Court Cause No. 79,917

                                           ORDER
       We GRANT appellee’s August 25, 2014 second motion for an extension of time to file a

brief. Appellee shall file her brief on or before September 15, 2014. We caution appellee that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE